Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of May 8, 2018, is executed
by ContraVir Pharmaceuticals, Inc., a Delaware corporation (“Debtor”), in favor
of Iliad Research and Trading, L.P., a Utah limited partnership (“Secured
Party”).

 

A.                                    Debtor has issued to Secured Party a
certain Secured Convertible Promissory Note #1 of even date herewith, as may be
amended from time to time, in the original face amount of $3,325,000.00 (the
“First Note”).

 

B.                                    Debtor may issue to Secured Party a
certain Secured Convertible Promissory Note #2 in the original face amount of
$2,200,000.00 (the “Second Note” and together with the First Note, the “Notes”).

 

C.                                    In order to induce Secured Party to extend
the credit evidenced by the Notes, Debtor has agreed to enter into this
Agreement and to grant Secured Party the security interest in the Collateral (as
defined below).

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

1.                                      Definitions and Interpretation. When
used in this Agreement, the following terms have the following respective
meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise),
information,  know-how,  inventions, discoveries, published and unpublished
works of authorship, processes, any and all other proprietary rights, and all
rights corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Notes, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any other promissory note
issued by Debtor in favor of Secured Party (or any affiliate of Secured Party), 
any modification or amendment to any of the foregoing, guaranty of payment or
other contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Notes or in connection with the collection or enforcement of any portion of
the indebtedness,

 

1

--------------------------------------------------------------------------------


 

liabilities or obligations described in the foregoing clause (a), (c) the
payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this Agreement, and (d) the performance of
the covenants and agreements of Debtor contained in this Agreement and all other
Transaction Documents.

 

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

 

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

 

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

 

2.                                      Grant of Security Interest. As security
for the Obligations, Debtor hereby pledges to Secured Party and grants to
Secured Party a security interest in all right, title, interest, claims and
demands of Debtor in and to the property described in Schedule A hereto, and all
replacements, proceeds, products, and accessions thereof (collectively, the
“Collateral”).

 

3.                                      Authorization to File Financing
Statements. Debtor hereby irrevocably authorizes Secured Party at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction or other jurisdiction of Debtor or its subsidiaries (including
without limitation Delaware and New Jersey) any financing statements or
documents having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

 

4.                                      General Representations and Warranties.
Debtor represents and warrants to Secured Party that (a) Debtor is the owner of
the Collateral and that no other person has any right, title, claim or interest
(by way of Lien or otherwise) in, against or to the Collateral, other than
Permitted Liens, (b) upon the filing of UCC-1 financing statements with the
Delaware Secretary of State and/or the New Jersey Secretary of State, Secured
Party shall have a perfected first-position security interest in the Collateral
to the extent that a security interest in the Collateral can be perfected by
such filing, except for Permitted Liens, (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement,
(d) Debtor is not insolvent, as defined in any applicable state or federal
statute, nor will Debtor be rendered insolvent by the execution and delivery of
this Agreement to Secured Party; and (e) as such, this Agreement is a valid and
binding obligation of Debtor.

 

5.                                      Additional Covenants. Debtor hereby
agrees:

 

5.1.                            to perform all acts that may be necessary to
maintain, preserve, protect and perfect in the Collateral, the Lien granted to
Secured Party therein, and the perfection and priority of such Lien;

 

5.2.                            to procure, execute (including endorse, as
applicable), and deliver from time to time any endorsements, assignments,
financing statements, certificates of title, and all other instruments,

 

2

--------------------------------------------------------------------------------


 

documents and/or writings reasonably deemed necessary or appropriate by Secured
Party to perfect, maintain and protect Secured Party’s Lien hereunder and the
priority thereof;

 

5.3.                            to provide at least fifteen (15) days prior
written notice to Secured Party of any of the following events: (a) any changes
or alterations of Debtor’s name, (b) any changes with respect to Debtor’s
address or principal place of business, (c) the formation of any subsidiaries of
Debtor, or (d) any changes in the location of any Collateral;

 

5.4.                            upon the occurrence of an Event of Default (as
defined in the Notes) under the Notes and, thereafter, at Secured Party’s
request, to endorse (up to the outstanding amount under such promissory notes at
the time of Secured Party’s request), assign and deliver any promissory notes
and all other instruments, documents, or writings included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

 

5.5.                            to the extent the Collateral is not delivered to
Secured Party pursuant to this Agreement, to keep the Collateral at the
principal office of Debtor (unless otherwise agreed to by Secured Party in
writing), and not to relocate the Collateral to any other locations without the
prior written consent of Secured Party;

 

5.6.                            not to sell or otherwise dispose, or offer to
sell or otherwise dispose, of the Collateral or any interest therein (other than
inventory in the ordinary course of business);

 

5.7.                            not to, directly or indirectly, allow, grant or
suffer to exist any Lien upon any of the Collateral, other than Permitted Liens;

 

5.8.                            not to incur any indebtedness (other than
pursuant to the Notes) without Secured Party’s prior written consent;

 

5.9.                            not to grant any license or sublicense under any
of its Intellectual Property, or enter into any other agreement with respect to
any of its Intellectual Property, except in the ordinary course of Debtor’s
business;

 

5.10.                     not to encumber or grant any security interest in or
Lien upon any of its Intellectual Property (or substitutions for or proceeds or
products thereof) without Secured Party’s prior written consent;

 

5.11.                     to the extent commercially reasonable and in Debtor’s
good faith business judgment: (a) to file and prosecute diligently any patent,
trademark or service mark applications pending as of the date hereof or
hereafter until all Obligations shall have been paid in full, (b) to make
application on unpatented but patentable inventions and on trademarks and
service marks, (c) to preserve and maintain all rights in all of its
Intellectual Property, and (d) to ensure that all of its Intellectual Property
is and remains enforceable. Any and all costs and expenses incurred in
connection with each of Debtor’s obligations under this Section 5.11 shall be
borne by Debtor. Debtor shall not knowingly and unreasonably abandon any right
to file a patent, trademark or service mark application, or abandon any pending
patent application, or any other of its Intellectual Property, without the prior
written consent of Secured Party except for Intellectual Property that Debtor
determines, in the exercise of its good faith business judgment, is not or is no
longer material to its business;

 

5.12.                     upon the request of Secured Party at any time or from
time to time, and at the sole cost and expense (including, without limitation,
reasonable attorneys’ fees) of Debtor, Debtor shall

 

3

--------------------------------------------------------------------------------


 

take all actions and execute and deliver any and all instruments, agreements,
assignments, certificates and/or documents reasonably required by Secured Party
to collaterally assign any and all of Debtor’s foreign patent, copyright and
trademark registrations and applications now owned or hereafter acquired to and
in favor of Secured Party; and

 

5.13.                     at any time amounts paid by Secured Party under the
Transaction Documents are used to purchase Collateral, Debtor shall perform all
acts that may be necessary, and otherwise fully cooperate with Secured Party, to
cause (a) any such amounts paid by Secured Party to be disbursed directly to the
sellers of any such Collateral, (b) all certificates of title pertaining to such
Collateral (as applicable) to be properly filed and reissued to reflect Secured
Party’s Lien on such Collateral, and (c) all such reissued certificates of title
to be delivered to and held by Secured Party.

 

6.                                      Authorized Action by Secured Party.
Debtor hereby irrevocably appoints Secured Party as its attorney-in-fact (which
appointment is coupled with an interest) and agrees that Secured Party may
perform (but Secured Party shall not be obligated to and shall incur no
liability to Debtor or any third party for failure so to do) any act which
Debtor is obligated by this Agreement to perform, and to exercise such rights
and powers as Debtor might exercise with respect to the Collateral, including
the right to (a) collect by legal proceedings or otherwise and endorse, receive
and receipt for all dividends, interest, payments, proceeds and other sums and
property now or hereafter payable on or on account of the Collateral; (b) enter
into any extension, reorganization, deposit, merger, consolidation or other
agreement pertaining to, or deposit, surrender, accept, hold or apply other
property in exchange for the Collateral; (c) make any compromise or settlement,
and take any action Secured Party deems advisable, with respect to the
Collateral; (d) file a copy of this Agreement with any governmental agency, body
or authority, at the sole cost and expense of Debtor; (e) insure, process and
preserve the Collateral; (f) pay any indebtedness of Debtor relating to the
Collateral; (g) execute and file UCC financing statements and other documents,
certificates, instruments and agreements with respect to the Collateral or as
otherwise required or permitted hereunder; and (h) take any and all appropriate
action and execute any and all documents and instruments that may be necessary
or useful to accomplish the purposes of this Agreement; provided, however, that
Secured Party shall not exercise any such powers granted pursuant to clauses
(a) through (c) above prior to the occurrence of an Event of Default and shall
only exercise such powers during the continuance of an Event of Default. The
powers conferred on Secured Party under this Section 6 are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Secured Party shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither
Secured Party nor any of its stockholders, directors, officers, managers,
employees or agents shall be responsible to Debtor for any act or failure to
act, except with respect to Secured Party’s own gross negligence or willful
misconduct. Nothing in this Section 6 shall be deemed an authorization for
Debtor to take any action that it is otherwise expressly prohibited from
undertaking by way of other provision of this Agreement.

 

7.                                      Default and Remedies.

 

7.1.                            Default. Debtor shall be deemed in default under
this Agreement upon the occurrence of an Event of Default.

 

7.2.                            Remedies. Upon the occurrence of any such Event
of Default, Secured Party shall have the rights of a secured creditor under the
UCC, all rights granted by this Agreement and by law, including, without
limiting the foregoing, (a) the right to require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party, and (b) the right to take possession of the Collateral, and for
that purpose Secured Party may enter upon premises on which the Collateral may
be situated and remove the Collateral therefrom. Debtor hereby agrees that
fifteen (15) days’ notice of a public sale of any Collateral or notice of the
date after which a private sale of any

 

4

--------------------------------------------------------------------------------


 

Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

 

7.3.                            Standards for Exercising Rights and Remedies. To
the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtor acknowledges and agrees
that it is not commercially unreasonable for Secured Party (a) to fail to incur
expenses reasonably deemed significant by Secured Party to prepare Collateral
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Secured Party against
risks of loss, collection or disposition of Collateral or to provide to Secured
Party a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

 

7.4.                            Marshalling. Secured Party shall not be required
to marshal any present or future Collateral for, or other assurances of payment
of, the Obligations or to resort to such Collateral or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such Collateral and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of Collateral which might cause
delay in or impede the

 

5

--------------------------------------------------------------------------------


 

enforcement of Secured Party’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.

 

7.5.                            Application of Collateral Proceeds. The proceeds
and/or avails of the Collateral, or any part thereof, and the proceeds and the
avails of any remedy hereunder (as well as any other amounts of any kind held by
Secured Party at the time of, or received by Secured Party after, the occurrence
of an Event of Default) shall be paid to and applied as follows:

 

(a)                                 First, to the payment of reasonable costs
and expenses, including all amounts expended to preserve the value of the
Collateral, of foreclosure or suit, if any, and of such sale and the exercise of
any other rights or remedies, and of all proper fees, expenses, liability and
advances, including reasonable legal expenses and attorneys’ fees, incurred or
made hereunder by Secured Party;

 

(b)                                 Second, to the payment to Secured Party of
the amount then owing or unpaid on the Notes (to be applied first to accrued
interest and fees and second to outstanding principal) and all amounts owed
under any of the other Transaction Documents or other documents included within
the Obligations; and

 

(c)                                  Third, to the payment of the surplus, if
any, to Debtor, its successors and assigns, or to whosoever may be lawfully
entitled to receive the same.

 

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

8.                                      Miscellaneous.

 

8.1.                            Notices. Any notice required or permitted
hereunder shall be given in the manner provided in the subsection titled
“Notices” in the Purchase Agreement, the terms of which are incorporated herein
by this reference.

 

8.2.                            Non-waiver. No failure or delay on Secured
Party’s part in exercising any right hereunder shall operate as a waiver thereof
or of any other right nor shall any single or partial exercise of any such right
preclude any other further exercise thereof or of any other right.

 

8.3.                            Amendments and Waivers. This Agreement may not
be amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.

 

8.4.                            Assignment. This Agreement shall be binding upon
and inure to the benefit of Secured Party and Debtor and their respective
successors and assigns; provided, however, that Debtor may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Secured Party.

 

8.5.                            Cumulative Rights, etc. The rights, powers and
remedies of Secured Party under this Agreement shall be in addition to all
rights, powers and remedies given to Secured Party by virtue of any applicable
law, rule or regulation of any governmental authority, or the Notes, all of
which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Secured Party’s rights hereunder.
Debtor waives any right to require Secured Party to proceed

 

6

--------------------------------------------------------------------------------


 

against any person or entity or to exhaust any Collateral or to pursue any
remedy in Secured Party’s power.

 

8.6.                            Partial Invalidity. If any part of this
Agreement is construed to be in violation of any law, such part shall be
modified to achieve the objective of the parties to the fullest extent permitted
and the balance of this Agreement shall remain in full force and effect.

 

8.7.                            Expenses. Debtor shall pay on demand all
reasonable fees and expenses, including reasonable attorneys’ fees and expenses,
incurred by Secured Party in connection with the custody, preservation or sale
of, or other realization on, any of the Collateral or the enforcement or attempt
to enforce any of the Obligations which are not performed as and when required
by this Agreement.

 

8.8.                            Entire Agreement. This Agreement, the Notes, and
the other Transaction Documents, taken together, constitute and contain the
entire agreement of Debtor and Secured Party with respect to this particular
matter and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

8.9.                            Governing Law; Venue. Except as otherwise
specifically set forth herein, the parties expressly agree that this Agreement
shall be governed solely by the laws of the State of Utah, without giving effect
to the principles thereof regarding the conflict of laws; provided, however,
that enforcement of Secured Party’s rights and remedies against the Collateral
as provided herein will be subject to the UCC. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference.

 

8.10.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT
TO DEMAND TRIAL BY JURY.

 

8.11.                     Purchase Agreement; Arbitration of Disputes. By
executing this Agreement, each party agrees to be bound by the terms, conditions
and general provisions of the Purchase Agreement and the other Transaction
Documents, including without limitation the Arbitration Provisions (as defined
in the Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

8.12.                     Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one instrument. Any electronic copy of a party’s
executed counterpart will be deemed to be an executed original.

 

8.13.                     Further Assurances. Debtor shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as Secured Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

8.14.                     Time of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 

 

SECURED PARTY:

 

 

 

ILIAD RESEARCH AND TRADING, L.P.

 

 

 

By:

Iliad Management, LLC, its General Partner

 

 

 

 

By:

Fife Trading, Inc., its Manager

 

 

 

 

By:

 

 

 

John M. Fife, President

 

 

 

DEBTOR:

 

 

 

CONTRAVIR PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets owned as of the date hereof and/or acquired by Debtor at any
time while the Obligations are still outstanding, including without limitation,
the following property:

 

1.                                      All equity interests in all wholly- or
partially-owned subsidiaries of Debtor.

 

2.                                      All customer accounts, insurance
contracts, and clients underlying such insurance contracts.

 

3.                                      All goods and equipment now owned or
hereafter acquired, including, without limitation, all laboratory equipment,
computer equipment, office equipment, machinery, fixtures, vehicles, and any
interest in any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located.

 

4.                                      All inventory now owned or hereafter
acquired, including, without limitation, all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products
including such inventory as is temporarily out of Debtor’s custody or possession
or in transit and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing and any documents of title representing any of the above, and
Debtor’s books relating to any of the foregoing.

 

5.                                      All contract rights (including those
certain Investor Notes (comprised of Investor Note #1, Investor Note
#2, Investor Note #3, and Investor Note #4) issued by Secured Party in favor of
Debtor on the date hereof, each in the initial principal amount of $250,000.00),
general intangibles, healthcare insurance receivables, legal claims, payment
intangibles and commercial tort claims, now owned or hereafter acquired,
including, without limitation, all software and computer programs including
source code, methods, goodwill, license agreements, information, any and all
other proprietary rights, franchise agreements, blueprints, drawings, purchase
orders, customer lists, route lists, infringements, claims, computer programs,
computer disks, computer tapes, literature, reports, catalogs, design rights,
income tax refunds, payments of insurance and rights to payment of any kind and
whether in tangible or intangible form or contained on magnetic media readable
by machine together with all such magnetic media, and all rights corresponding
to all of the foregoing throughout the world, now owned and existing or
hereafter arising, created or acquired.

 

6.                                      All now existing and hereafter arising
accounts, contract rights, royalties, license rights and all other forms of
obligations owing to Debtor arising out of the sale or lease of goods, the
licensing of technology or the rendering of services by Debtor (subject, in each
case, to the contractual rights of third parties to require funds received by
Debtor to be expended in a particular manner), whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Debtor and
Debtor’s books relating to any of the foregoing.

 

7.                                      All documents, cash, deposit accounts,
letters of credit, letter of credit rights, supporting obligations, certificates
of deposit, instruments, chattel paper, electronic chattel paper, tangible
chattel paper and investment property, including, without limitation, all
securities, whether certificated or uncertificated, security entitlements,
securities accounts, commodity contracts and commodity accounts, and all
financial assets held in any securities account or otherwise, wherever

 

--------------------------------------------------------------------------------


 

located, now owned or hereafter acquired and Debtor’s books relating to the
foregoing.

 

8.                                      All other assets, goods and personal
property of Debtor, wherever located, whether tangible or intangible, and
whether now owned or hereafter acquired.

 

9.                                      Any and all claims, rights and interests
in any of the above and all substitutions for, additions and accessions to and
proceeds and products thereof, including, without limitation, insurance,
condemnation, requisition or similar payments and the proceeds thereof.

 

Notwithstanding the foregoing, and for the avoidance of doubt, the foregoing
shall expressly exclude all Intellectual Property of Debtor.

 

--------------------------------------------------------------------------------